IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43355

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 779
                                                )
       Plaintiff-Respondent,                    )   Filed: December 31, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CYNTHIA ELAINE WEAVER (aka                      )   THIS IS AN UNPUBLISHED
BERAUN),                                        )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. George D. Carey, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori Anne Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________
PER CURIAM
       Cynthia Elaine Weaver pleaded guilty to forgery, felony, Idaho Code § 18-3601. The
district court imposed a unified seven-year sentence, with two years determinate, and retained
jurisdiction. Following Weaver’s period of retained jurisdiction, the district court relinquished
jurisdiction. Weaver filed an Idaho Criminal Rule 35 motion, which the district court denied.
Weaver appealed arguing the district court abused its discretion by denying her I.C.R. 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Weaver’s I.C.R. 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Weaver’s
I.C.R. 35 motion is affirmed.




                                             2